June 05, 2009


Mr. Louis M. Ditta
Cenatiempo & Ditta, L.L.P.
1400 Post Oak Blvd, Suite 1150
Houston, TX 77056


Mr. Joseph P. Conte Jr.
15818 Heatherdale
Houston, TX 77059
Ms. Karen L. Watkins
McGinnis Lochridge & Kilgore, L.L.P.
600 Congress Ave., Suite 2100
Austin, TX 78701

RE:   Case Number:  07-1026
      Court of Appeals Number:  01-05-00603-CV
      Trial Court Number:  284,968-402

Style:      LOUIS M. DITTA, GUARDIAN OF THE ESTATE OF DORIS L. CONTE, AN
      INCAPACITATED PERSON
      v.
      SUSAN C. CONTE AND JOSEPH P. CONTE, JR.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Motion to  Strike  Petitioner's
Appendix Brief on the Merits is dismissed as moot.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Ms. Theresa Chang      |